         Case 2:19-cv-00836-RSM Document 10 Filed 01/06/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE


 ANACHAK SAKDA; KAYSONE SAKDA,                                  CASE NO. C19-836RSM
                      Plaintiffs,
             v.                                                 ORDER OF DISMISSAL
 GOVERNMENT NATIONAL MORTGAGE
 ASSOCIATION, as trustee for other Ginnie Mae
 REMIC Trust 2015-111,
                   Defendant.




       On January 21, 2020, a Notice of Voluntary Dismissal was filed on behalf of pro se

Plaintiffs Anachak Sakda and Kaysone Sakda by Mr. Patrick Brick. Dkt. #7. By Minute Order

dated January 24, 2020 (Dkt #8), pro se plaintiffs were notified that Mr. Brick had not appeared

in this case and that, pursuant to Local Civil Rule 83.2 and this Court's electronic filing

procedures, an attorney must enter an appearance in the case to file on behalf of a party. The

parties were advised that Plaintiffs' Notice of Voluntary Dismissal was procedurally improper

until Mr. Brick entered an appearance in this case or the Notice was refiled in accordance with

this Court's rules and procedures for pro se filers. No appearance was filed and the Notice was

not refiled. There has been no further activity in this case.
         Case 2:19-cv-00836-RSM Document 10 Filed 01/06/21 Page 2 of 2




       On December 1, 2020 (Dkt #9), the parties were directed to show cause no later than

December 18, 2020, why this case should not be dismissed for failure to prosecute pursuant to

Fed. R. Civ. P. 41(b). To date, no response has been filed. This action is hereby DISMISSED

without prejudice.


       DATED this 6th day of January, 2021.




                                            A
                                            RICARDO S. MARTINEZ
                                            UNITED STATES DISTRICT JUDGE
